DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Receipt of Arguments/Remarks filed on 07/12/2021 is acknowledged. Claims 12-13 are new. Claims 1-13 are currently pending.
REASONS FOR ALLOWANCE
Applicant’s remarks, see pp. 21-22, filed 07/12/2021, with respect to the 112 rejection of Claims 1-2 have been fully considered and are persuasive. Applicant amended the claims clarifying the vague recitation and the scope of Claims 1 and 2. The rejection has been withdrawn.
Applicant’s remarks, see p. 22, 2nd paragraph, filed 07/12/2021, with respect to the 112 rejection of Claims 2-7 have been fully considered and are persuasive. Applicant amended the claim language to remove “furthermore”. The rejection has been withdrawn.
Applicant’s remarks, see p. 22, 3rd paragraph, filed 07/12/2021, with respect to the 112 rejection of Claims 10 have been fully considered and are persuasive. Applicant amended the claim language, replacing “allowing a compound” to “applying the compound”. The rejection has been withdrawn.
Applicant’s remarks, see p. 22, 3rd paragraph, filed 07/12/2021, with respect to the 112 rejection of Claims 10 and 11 have been fully considered and are persuasive. Applicant 
Applicant’s arguments, see section A of double patenting rejection section, starting in p. 22, with respect to ODP over US 10,654,845 B2 have been fully considered and are persuasive.  Applicant clarifies that R8 of the instant claims does not encompass methyl. This rejection has been withdrawn. 
Applicant’s arguments, see section C of double patenting rejection section, starting in p. 26, with respect to ODP over US 10,364,243 B2 have been fully considered and are persuasive.  Applicant again clarifies that R8 of the instant claims does not encompass methyl. This rejection has been withdrawn. 
Regarding the ODP rejection over US 10,772,332, see section B of p. 26, Applicant filed a Terminal Disclaimer for US 10,772,332 B2, which overcomes the double patenting rejection over ‘332. 
Terminal Disclaimer
The terminal disclaimer filed on 07/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,772,332 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded. The double patenting rejections are withdrawn with the acceptance of the terminal disclaimer.

The following is an examiner’s statement of reasons for allowance:
The claims are directed to i) a compound of formula 1:

    PNG
    media_image1.png
    204
    338
    media_image1.png
    Greyscale
,
ii) an agrochemical formulation comprising the compound of formula 1, one or more extenders and/or surfactants, and further comprising an agrochemical active compound, iii) a method for controlling one or more animal pest comprising applying compound of formula 1 to animal pests and/or habitat, iv) a product comprising compound of formula 1 for controlling animal pests, iv-v) a method and a product for controlling one or more animal pests comprising applying an agrochemical formulation comprising formula 1 compound. The instant claims are free of the prior art.  The nearest prior arts are by the same Applicant and do not overlap in scope with the instant claims, and the compounds are not obvious to modify by a skilled artisan.  The closest prior arts have the bicyclic ring tethered to the sulfonyl group, have different nitrogen placements, or is absent of it. The Examiner found no art that provides replacement isosteres to arrive at the instantly claimed formula. For instance, bioisosteric replacement for the urea/carbamide was considered, but the methyl group in the patented ‘845 and ‘243 is electronically different. Thus, Claims 1-13 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Brett Stauffer (Reg. No. 68,718) on Monday, January 24, 2022 and on Tuesday, January 25, 2022.
	The following amendments have been authorized:
	IN THE CLAIMS:
	Please amend Claim 9 in the following manner:
In line 1 continuing to line 2 of the claim, please replace “additionally comprising a further agrochemically active compound” with “further comprising an additional agrochemically active compound”.
Please amend Claim 10 in the following manner:
	In line 1 of the claim, please replace “animal pests” with “arthropod pests”.
	In line 3 of the claim, please replace “animal pests” with “arthropod pests”.
	Please amend Claim 11 in the following manner:
	In line 2 of the claim, please replace “animal pests” with “arthropod pests”.
	Please amend Claim 12 in the following manner:
	In line 1 of the claim, please replace “animal pests” with “arthropod pests”.
	In line 2 of the claim, please replace “animal pests” with “arthropod pests”.
	Please amend Claim 13 in the following manner:
	In line 2 of the claim, please replace “animal pests” with “arthropod pests”.
Conclusion
	Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN E HIRT/Primary Examiner, Art Unit 1616